Citation Nr: 1216286	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bruxism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active duty service from September 2003 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part granted service connection for GERD and assigned a 10 percent disability rating, effective from September 2007, the date of separation from service.  That rating decision also denied service connection for bruxism.  The Veteran now lives within the jurisdiction of the VA RO in Waco, Texas. 

The issue of entitlement to service connection for bruxism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected GERD is manifested by heartburn, gas, indigestion, vomiting approximately once per week, and vomiting a slight amount of blood every two weeks. 

2.  The Veteran's service-connected GERD is not manifested by material weight loss, melena with moderate anemia, substernal or arm or shoulder pain, nor is it productive of any impairment of health.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20110); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for GERD was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service treatment records dated in September and November 2005 reveal that the Veteran was seen for complaints of hematemesis, blood in his vomit, and upper gastrointestinal distress.  Diagnoses of gastritis and gastroenteritis were indicated.  

In August 2007, prior to separation from service, VA examination of the Veteran was conducted.  The Veteran reported being diagnosed with GERD approximately three years earlier.  The was no affect on his body weight.  The primary symptoms reported were daily pain, heartburn and reflux with occasional nausea, hematemesis, and vomiting.  There was no evidence of dysphagia, scapular pain, arm pain, or blood in his stools.  He was treated with Prevacid and he reported no limitations due to this condition.  Upper gastrointestinal series was conducted and revealed trace gastroesophageal reflux with no evidence of significant hiatal hernia or ulceration.  The diagnosis was GERD with episodes of heartburn and indigestion along with reported abdominal pain and hematemesis when symptomatic.  

In February 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  He reported continued symptoms of heartburn, gas, and indigestion.  He reported he vomits once a week and vomits up a slight amount of blood every two weeks.  The diagnosis was GERD which was moderated to some degree with medication.  No impairment of health or activity was noted; the Veteran had in fact had recent weight gain.  

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.

There is no Diagnostic Code for GERD; the Veteran's disability is rated by analogy under Diagnostic Code 7346 for hernia, hiatal.  Under this Diagnostic Code a 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 Diagnostic Code 7346.  The Veteran is currently rated at a 10 percent disability rating for his service-connected GERD.  

The evidence of the 2007 and 2010 VA examinations is consistent.  It reveals that the Veteran has GERD with symptoms of heartburn, gas, and indigestion.  He reports vomiting approximately once per week, and vomiting a slight amount of blood every two weeks.  There is no evidence of material weight loss, melena with moderate anemia, substernal or arm or shoulder pain, or any impairment of health.  Rather, the evidence of record reveals a recent weight gain and no impairment to the Veteran's health or daily activities.

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 10 percent rating for GERD; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, 4.114 Diagnostic Code 7346.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected GERD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  There is no evidence of hospitalization for the service-connected GERD, and no evidence that the disability alone results in any interference with employment.  The evidence indicates that the Veteran is able to maintain full-time employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Again, the medical evidence of record confirms that the Veteran's service-connected GERD does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  


ORDER

A disability rating in excess of 10 percent for GERD is denied.


REMAND

The Veteran claims entitlement to service connection for bruxism.  An April 2007 service department dental treatment record indicates a diagnosis of nocturnal bruxism and that the Veteran had been prescribed a night guard for daily wear.  

The Veteran's claim was denied without affording him a Compensation and Pension examination.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination.  The report of examination is to include a detailed account of all manifestations of bruxism found to be present.  The examiner is to review the evidence of record with attention to the service treatment records and provide opinions on the following:

(a)  Indicate if there is any damage to the Veteran's teeth as a result of his bruxism and, if so, identify the specific teeth.  

(b)  Indicate if the Veteran has other disabilities or symptoms resulting from his bruxism such as headaches and/or temporomandibular (TMJ) disorder.

(c)  Express an opinion as to whether it is at least as likely as not that any current dental disorder is related to, or caused by the Veteran's bruxism which was diagnosed during service.  

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the dental examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Then readjudicate the Veteran's claim for service connection for bruxism.  If the benefit sought remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


